DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 16, 2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
“a manifold, wherein the CVV solenoid and the CVV check valve solenoid are disposed in the manifold; and wherein the leak check module does not include a reference orifice, and whereby a pressure sensor located outside of the leak check module is used to perform a leak check in the fuel system as described in the specification as well as in the claim 1, and 
It is unclear where the details of the Figs. 2-4c located in Fig. 1.  Applicants must indicate the location of the Figs. 2-4C in Fig. 1, and
Fig. 1 and Figs. 2-4C are inconsistent in flow direction wise because the location of the canister and the atmosphere are shown in reversed location in Figs. 2-4C. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-22 and 24, as far as it is understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2017/0328806).  Kaneko discloses a leak check module (11) for a fuel system with a canister vent valve (CVV) solenoid (51, 52) coupled between a fuel vapor canister (5) and atmospheric air for controlling air flow in a first flow path (441) between the fuel vapor canister (5) and atmospheric air. A pump (30) having a first port is coupled to atmospheric air (44). The CVV check valve solenoid (51, 52, 61) is coupled between a second port (35) of the pump (30) and the fuel vapor canister (5) for controlling air flow in a second flow path (41 thru 42) between the fuel vapor canister (5) and atmospheric air through the pump (30).  Regarding claimed particular location for the CVV solenoid/check valve in a manifold, no provision of the reference orifice and the location of the pressure sensor as cited in claim 1, the applicants admitted that the provision of the reference orifice is the optional feature in the para [0042] in the specification.  Thus, it would be one of ordinary skilled in the art have the ability to choose whether use of the reference orifices or not.  
Regarding to claimed particular pump, the location for the filter/ATM port, the flow paths/openings, the specification fails to establish any criticality of the limitations.  Even 
Regarding claim 2 and 15, the particular selection of a pump for establishing a vacuum or a pressure in the fuel system is considered to be a matter of mechanical design as explained supra. 
Regarding claim 3 and 16, the provision of a first/second filters coupled to the first and second ports of the pump is considered to be a matter of mechanical design as explained supra. 
Regarding claim 4 and 17, the specific location of the CVV solenoid and the CVV check valve solenoid in the manifold is considered to be a matter of mechanical design as explained supra. 

Regarding claim 6 and 19, the specific location for a flow path is considered to be a matter of mechanical design as explained supra.
Regarding claim 7 and 20, the specific connection/location for the manifold, a pump inlet opening and a purge/refuel opening is considered to be a matter of mechanical design as explained supra.
Regarding claim 22 and 24, the specific connection/location for the pressure sensor, it is considered to be a matter of mechanical design as explained supra.
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. The issue in this application is whether the provision of the reference orifices are within the ability of ordinary skill in the art.  The examiner assumes that it would be within the ability of ordinary skilled in the art since the applicants admitted that the provision of the reference orifices are optional in their specification (See [0042]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 25, 2021